DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending and are examined in this office action.
Claims 3, 5-9, 12, 14-15, and 17-18 are objected to because of minor informalities.
Claims 1-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 1-18 are rejected under 35 U.S.C. 112(a) because the specification does not reasonably provide enablement for the full scope of the claims.
Claims 1-18 are rejected under 35 USC 112(b).
Claims 1-18 would be allowable if the objections and rejections under 35 USC 112 were overcome.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Note pages 18-19 of the as-filed specification.

Specification
The disclosure is objected to because of the following informalities: 
The specification at page 14, lines 14-16 reads “The quantum entirety of Hamiltonians is comprised of at least three distinct parts, as in Figure 1 labeled P, S, and C, or Hp, Hp, and Hp, and at least three coupling Hamiltonians Hpc, Hps, and Hsc between the at least three distinct parts.” Figure 1 shows p, Hs, and Hc. The recitation of “Hp, Hp, and Hp” is a readily apparent typographical error for “Hp, Hs, and Hc”. 
Appropriate correction is required.

Claim Objections
Claims 3, 5-9, 12, 14-15, and 17-18 are objected to because of the following informalities: 
Claims 3, 6, 12 and 15 recite “or at least”. Considered in the context of the claim and specification, the broadest reasonable interpretation of “or at least” is the same as “or”. 37 CFR 1.71(a) requires the use of “full, clear, concise and exact terms”. This requirement would be better met by amending to “or 
Claims 5 and 14 recite “wherein the quantum entirety of Hamiltonians is comprised of at least three distinct parts Hp, Hp, and Hp”. This is a readily apparent typographical error for “wherein the quantum entirety of Hamiltonians is comprised of at least three distinct parts Hp, Hs, and Hc   -”. Dependent claims 6 and 15 are objected to with the same rationale.
Claim 7 recites “measureable quantity”. This is a readily apparent typographical error for “measurable 
Claims 8 and 17 recite “in computational complexity class #P, #BQP, or a combination thereof”. 37 CFR 1.71(a) requires the use of “full, clear, concise and exact terms”. This requirement would be better met by amending to “in computational complexity class #P, computational complexity class #BQP, or a combination thereof”. Dependent claims 9 and 18 are objected to with the same rationale.
Claims 9 and 18 recite “in the computational complexity class #P, #BQP, or a combination thereof. 37 CFR 1.71(a) requires the use of “full, clear, concise and exact terms”. This requirement would be better met by amending to “in the computational complexity class #P, the computational complexity class #BQP, or a combination thereof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 10 recite “implementing the quantum entirety of Hamiltonians comprising HP+HS+HC …as any quantum system”. The as-filed specification on page 9, lines 11-16, describes various physical embodiments of qubits. However, the specification does not provide support for the implementation “as any quantum system” because this encompasses any currently existing or yet to have been discovered quantum system, which may or may not be compatible with the claimed invention. The specification on page 9, lines 11-16, provides a representative number of species of physical qubit implementations to support the genus corresponding to “a physical embodiment of qubits”; however, the disclosed embodiments are insufficient to provide a representative number of species for the genus corresponding to the full scope of “any quantum system”. Dependent claims 2-9 and 11-18 do not resolve the issue and are rejected with the same rationale.

Claims 8 and 17 substantially recite “utilizing the quantum oracle to provide solutions to distinct types of counting problems contained in computational complexity class #P, #BQP, or a combination thereof.” Independent claims 1 and 10 recite a method and system for providing the degeneracy of a p. The recitation of “utilizing the quantum oracle to provide solutions” is not restricted to providing solutions by determining the degeneracy of a known problem Hamiltonian Hp corresponding to the counting problem contained in one of the recited computational complexity classes using the process of the independent claims. Rather, the scope of claims 8 and 17 encompasses any technique, known or yet to be discovered, for utilizing the quantum oracle to provide solutions. Stated another way, the quantum oracle is not restricted to a single technique for determining solutions. The specification does not provide support for such expansive claim language. The specification would provide support for “wherein the problem Hamiltonian Hp- is a problem Hamiltonian of a counting problem contained in computational complexity class #P, computational complexity class #BQP, or a combination thereof”. Dependent claims 9 and 18 do not resolve the issue and are rejected with the same rationale.

Claims 9 and 18 substantially recite “wherein the quantum oracle provides exact possibilities, or alternatively a range of possibilities, for any counting problem in the computational complexity class #P, #BQP, or a combination thereof”. Independent claims 1 and 10 recite a method and system for providing the degeneracy of a ground state of a problem with known Hamiltonian Hp. The recitation of ”provides exact possibilities, or alternatively a range of possibilities for any counting problem in the computational complexity class #P, #BQP, or a combination thereof” is not restricted to providing exact possibilities or a range of possibilities by determining the degeneracy of a known problem Hamiltonian Hp corresponding to the counting problem contained in one of the recited computational complexity classes using the process of the independent claims. Rather, the scope of claims 8 and 17 encompasses any technique, known or yet to be discovered, for providing possibilities or a range of possibilities. The specification does not provide support for such expansive claim language. The specification would provide support for “wherein the problem Hamiltonian Hp- is a problem Hamiltonian of a counting problem contained in computational complexity class #P, computational complexity class #BQP, or a combination thereof”. The specification would also provide support for “measuring average quantities on Hs to allow the quantum oracle to provide a ground state degeneracy gp of Hp, or a range of possibilities for the ground state degeneracy gp of Hp”.

Claim Rejections - 35 USC § 112(a) – Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “implementing the quantum entirety of Hamiltonians comprising HP+HS+HC as a physical embodiment of qubits”, does not reasonably provide enablement for “implementing the quantum entirety of Hamiltonians comprising HP+HS+HC …as any quantum system”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 

	In determining that the claims do not satisfy the enablement requirement, the examiner has considered each of the factors specified in In re Wands. (858 F.2d 731, 737 (Fed. Cir. 1988).)
(A) the breadth of the claims, and (B) the nature of the invention
	The claims are broad in the sense that the recitation of “any quantum system” encompasses any currently existing or yet to have been discovered quantum system, which may or may not be compatible with the claimed invention. 
(C) the state of the prior art and (D) the level of one of ordinary skill
	The state of the art supports a physical embodiment of qubits using known methods such as those indicated in the as-filed specification on page 9, lines 11-16, and a person of ordinary skill in the art would be able to implement a physical embodiment of qubits using one of these methods. However, the 
(E) The level of predictability in the art
	The field of quantum computing is rapidly evolving and a person of ordinary skill in the art cannot reasonably foresee all possible future quantum systems commensurate with the scope of the claim.
(F) The amount of direction provided by the inventor
	The Applicant has provided little guidance on how to accomplish the full scope of the above-identified critical steps in the claimed invention. While Applicant has provided direction which is enabling for physical embodiments of qubits, Applicant has not provided direction which is commensurate with the full scope of the claim.
(G) The existence of working examples
	Applicant provides examples of physical embodiments of qubits (see as-filed specification at page 9, lines 11-16) which may be used to implement the claimed system. However, the provided examples are not commensurate with the full scope of the claim.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
	It would require undue experimentation for a person of ordinary skill in the art to make or use the full scope of “any quantum system” as claimed as this encompasses all existing and future quantum systems.
	The examiner has considered the factors above and found that the quantity of experimentation necessary to reproduce the claimed invention is undue. Accordingly, claims 1-18 are rejected for lack of enablement. This rejection applies equally to independent claims, as well as to dependent claims.

	Claims 8-9 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining a ground state degeneracy of a problem Hamiltonian or range of possibilities for a problem Hamiltonian, wherein the problem Hamiltonian is a problem Hamiltonian of a counting problem in the computational complexity class #P, #BQP, or a combination thereof, does not reasonably provide enablement for “utilizing the quantum oracle to provide solutions to distinct types of counting problems contained in computational complexity class #P, #BQP, or a combination thereof” or “wherein the quantum oracle provides exact possibilities, or alternatively a range of possibilities, for any counting problem in the computational complexity class #P, #BQP, or a combination thereof”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 

	In determining that the claims do not satisfy the enablement requirement, the examiner has considered each of the factors specified in In re Wands. (858 F.2d 731, 737 (Fed. Cir. 1988).)
(A) the breadth of the claims, and (B) the nature of the invention
	Claims 8-9 and 17-18 are broad in the sense that they encompass any technique, known or yet to be discovered, for using a quantum oracle to provide exact solutions or providing a range of possibilities to a counting problem in #P, #BQP or a combination thereof.
(C) the state of the prior art and (D) the level of one of ordinary skill
	The breadth of recitation in claims 8-9 and 17-18 includes yet to be discovered techniques for finding solutions to counting problems, which necessarily exceeds the state of the art and the level of one of ordinary skill in the art.
(E) The level of predictability in the art
	Quantum computing is a rapidly evolving field. Moreover, the scope of the claim, which encompasses any technique, known or yet to be discovered, for using a quantum oracle to provide exact solutions or providing a range of possibilities to a counting problem in #P, #BQP or a combination thereof, cannot be reasonably predicted by a person of ordinary skill in the art.
(F) The amount of direction provided by the inventor
	The Applicant has provided little guidance on how to accomplish the full scope of the above-identified critical steps in the claimed invention. While Applicant has provided techniques for determining the ground state degeneracy of a known problem Hamiltonian, the disclosed techniques are insufficient to enable the full scope of the claims.
(G) The existence of working examples
	Applicant provides a particular way of determining the ground state degeneracy of a problem Hamiltonian, but this is insufficient to enable the full scope of the claims.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
	It would require undue experimentation for a person of ordinary skill in the art to make or use the full scope of the claims as they encompass using any technique, known or yet to be discovered, for providing provide solutions, exact possibilities, or providing a range of possibilities to a counting problem in #P, #BQP or a combination thereof.

	The examiner has considered the factors above and found that the quantity of experimentation necessary to reproduce the claimed invention is undue. Accordingly, claims 8-9 and 17-18 are rejected for lack of enablement. This rejection applies equally to independent claims, as well as to dependent claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1 and 10 recite “the number of quantum ground states”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “[[the]] a 

	Claims 1 and 10 recite “the quantum entirety of Hamiltonians”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “[[the]] a quantum entirety of Hamiltonians”. Dependent claims 2-9 and 11-18 are rejected with the same rationale.

	Claims 1 and 10 recite “desired ground state degeneracy”. The term “desired” is a subjective term which renders the scope of the claim indefinite. The claims and specification provides no criterion or guidelines by which to determine whether or not a measurable quantity is “desired”. Consequently, a person of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention. For the purposes of examination, this limitation is being interpreted as “

	Claims 1 and 10 recite “the dimension of the Hilbert space”; however, “dimension” and “Hilbert space” lack proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “a [[the]] dimension of a [[the]] Hilbert space”. Dependent claims 2-9 and 11-18 do not resolve the issue and are rejected with the same rationale.

	Claims 1 and 10 recite “Hc is the quantum Hamiltonian which when Hs is measured has a ground state degeneracy of one”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “Hc is [[the]] a quantum Hamiltonian which when Hs is measured has a ground state degeneracy of one”. Dependent claims 2-9 and 11-18 do not resolve the issue and are rejected with the same rationale.

	Claims 1 and 10 recite “the ground state degeneracy gp of Hp”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as  “a [[the]] p of Hp”. Dependent claims 2-9 and 11-18 do not resolve the issue and are rejected with the same rationale.

	Claims 3 and 12 recite “or at least the degeneracy of Hc is known and is less than or equal to about five.” In the context of the specification and claims, the term “about” renders the scope of the claim indefinite because there is nothing in the specification, prosecution history, or prior art to provide any indication as to what range is covered by the term “about”. See MPEP 2173.05(b), section III.A “About”. A person of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention. For the purposes of examination, this limitation is being interpreted as “the degeneracy of Hc is known and is less than or equal to 

	Claims 3 and 12 recite “the Hamiltonian Hc”, “the ground state of Hc”, and “the degeneracy of Hc”; however, each of these limitations lacks proper antecedent basis. For the purposes of examination, these limitations are being interpreted as “the quantum Hamiltonian Hc”, “[[the]] a ground state of Hc”, and “[[the]] a degeneracy of Hc”.

	Claims 3-4 and 12-13 recite “the measurement on Hs”; however, this limitation lacks proper antecedent basis. The independent claims recite “measuring/measures average quantities on Hs”, but this encompasses a plurality of measurements (i.e., measuring plural average quantities). For the purposes of examination, this limitation is being interpreted as “[[the]] a measurement on Hs”. Dependent claims 6 and 15 recite further instances of “the measurement on Hs”. Dependent claims 5-6 and 14-15 do not resolve the issue and are rejected with the same rationale.

	Claims 4 and 13 recite “the Hamiltonian H-c”, “the canonical thermal state ensemble”, and “the Boltzmann weighted ensemble of all thermal states”; however, these limitations lack proper antecedent basis. For the purposes of examination, these limitations are being interpreted as “the quantum Hamiltonian H-c”, “[[the]] a canonical thermal state ensemble”, and “[[the]] a Boltzmann weighted ensemble 

	Claims 4 and 13 substantially recite “programming the Hamiltonian Hc such that, before the measurement on Hs, the measurement on Hs returns values…”. It is unclear what it means for a measurement to return a value before that measurement is taken. For the purposes of examination, this limitation is being interpreted as “programming the Hamiltonian Hc such thats returns values…”. Dependent claims 5-6 and 14-15 do not resolve the issue and are rejected with the same rationale.
	
	Claims 5 and 14 recite “wherein the quantum entirety of Hamiltonians is comprised of at least three distinct parts Hp, Hp, and Hp and at least three coupling Hamiltonians Hpc, Hps, and Hsc between the at least three distinct parts”. Note that “Hp, Hp, and Hp” is being treated as a typographical error for “Hp, Hs, and Hc” as indicated in the claim objections. Even aside from the typographical error, it is unclear what the scope of “at least three distinct parts Hp, Hp, and Hp” is. For example, this limitation has at least the following two interpretations: 
the “at least three distinct parts” comprises Hp, Hs, and Hc;
and the “at least three distinct parts” consists of Hp, Hs, and Hc. 
The claim limitation “at least three coupling Hamiltonians Hpc, Hps, and Hsc” has the same issue. For the purposes of examination, this limitation is being interpreted as “wherein the quantum entirety of Hamiltonians is comprised of at least three distinct parts, wherein the three distinct parts comprises Hp, Hs, and Hc, wherein the quantum entirety of Hamiltonians is comprised of at least three coupling Hamiltonians, wherein the at least three coupling Hamiltonians comprises Hpc, Hps, and Hsc between the at least three distinct parts.” Dependent claims 6 and 15 do not resolve the issue and are rejected with the same rationale.

	Claims 5 and 14 recite “Hpc,  Hps, and Hsc”. The claims indicate that these are coupling Hamiltonians, however, the claims do not make it clear what limitation, if any, the notation imposes on the x and Hy (which are distinct from Hp and Hc) as Hpc? Or does the notation require that Hpc be a coupling Hamiltonian between Hp and Hc? For the purposes of examination, “Hpc” is being interpreted as a coupling Hamiltonian between Hp and Hc; “Hps” is being interpreted as a coupling Hamiltonian between Hp and Hs; and “Hsc” is being interpreted as a coupling Hamiltonian between Hs and Hc. Dependent claims 6 and 15 do not resolve the issue and are rejected with the same rationale.

	Claims 6 and 15 recite “the value of the measurable quantity”; however, these limitations lacks proper antecedent basis. For the purposes of examination, this is being interpreted as “[[the]] a value of the measurement on Hs”.

	Claims 6 and 15 recite “the coupling Hamiltonians” and “the couplings”; however, these limitations lack proper antecedent basis. For the purposes of examination, these limitation are being interpreted as “the at least three coupling Hamiltonians” and “the at least three coupling Hamiltonians 
	
	Claims 7 and 16 recite “the measure of thermalization δ” and “the measure of decoherence σ”; however, these limitations lack proper antecedent basis. For the purposes of examination, these limitations are being interpreted as “[[the]] a measure of thermalization δ” and “[[the]] a measure of decoherence σ”.
	
	Claims 7 and 16 recite “any other suitable measureable quantity.” The term “suitable” is a subjective term which renders the scope of the claim indefinite. The claims and specification provides no criterion or guidelines by which to determine whether or not a measurable quantity is “suitable”. Consequently, a person of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention. For the purposes of examination, this limitation is being interpreted as “any other 



	Claims 9 and 18 recite “exact possibilities”. “Exact” could mean detailed or thorough, or could mean correct. A “possibility” for a solution to a counting problem encompasses an integer, with an implication that it may not be a correct solution. This makes it unclear whether an “exact possibility” is required to be an accurate solution to the counting problem. The ambiguity is compounded by the claim construction, where “provides exact possibilities…for any counting problem” appears to require the provision of multiple exact possibilities for any counting problem in the claimed complexity class, which does not make sense as many counting problems have a single correct solution. For the purposes of examination, this limitation is being interpreted as “a correct solution 

	Claim 10 recites “the system comprising”; however, it is unclear whether this refers to “A quantum computing system” or to “a system governed by a quantum problem Hamiltonian Hp”. For the purposes of examination, this limitation is being interpreted as “the quantum computing system comprising:”. Dependent claims 11-18 do not resolve the issue and are rejected with the same rationale.  

	Claims 11-18 recite “The system of claim”; however, it is unclear whether this refers to “A quantum computing system” or to “a system governed by a quantum problem Hamiltonian Hp”. For the purposes of examination, this limitation is being interpreted as “The quantum computing system of claim”. The same rejection and reasoning applies to the recitation of “the system” in claims 12-13 and 16-17. For quantum computing system” in claims 12-13 and 16-17.

Allowable Subject Matter
Claims 1-18 would be allowable if the objections and rejections under 35 USC 112 were overcome. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is an examiner’s statement of reasons for allowance: 
	
	Regarding claim 1, Gaitan (Graph isomorphism and adiabatic quantum computing) teaches
	A method for manipulating quantum computing hardware using a quantum computing system (Gaitan, Abstract describes using an adiabatic quantum algorithm to solve the graph isomorphism problem. Page 2, right hand column, first full sentence indicates that this may be implemented using quantum hardware.)
	to provide a quantum oracle which returns or obtains the number of quantum ground states or desired ground state degeneracy of a system governed by a quantum problem Hamiltonian Hp, the method comprising: … wherein Hp is a quantum problem Hamiltonian… provide the ground state degeneracy gp of Hp, (Gaitan, page 4, first paragraph describes determining a problem Hamiltonian HP whose ground state subspace encodes all problem solutions. Page 5, last paragraph (going onto page 6) indicates that the ground state degeneracy indicates the number of graph isomorphisms. That is, the degeneracy counts the number of isomorphisms.)
	wherein the quantum computing system is an adiabatic quantum computer, a gate-based quantum computer, a hybrid quantum computer, or a combination thereof. (Gaitan, Abstract describes using an adiabatic quantum algorithm to solve the graph isomorphism problem. Page 2, right hand column, first full sentence indicates that this may be implemented using quantum hardware.)
	Gaitan does not explicitly teach 
	implementing the quantum entirety of Hamiltonians comprising Hp+Hs+Hc as a physical embodiment of qubits or as any quantum system, wherein the dimension of the Hilbert space of Hp+Hs+Hc may or may not be finite and 
	…Hs is a measured Hamiltonian part, and Hc is the quantum Hamiltonian which when Hs is measured has a ground state degeneracy of one; and 
	measuring average quantities on Hs to allow the quantum oracle to 
	
	Regarding claim 1, Novotny (Quantum decoherence and thermalization at finite temperature within the canonical-thermal-state ensemble) teaches
	A method for manipulating quantum computing hardware using a quantum computing system to (Novotny, Abstract describes preparing an entirety S+E in a canonical-thermal state at finite temperature. Introduction, third paragraph suggests using this with gate-based quantum computers or adiabatic quantum computers.)
	provide a quantum oracle which returns or obtains the number of quantum ground states or desired ground state degeneracy of a system…, the method comprising: (Novotny, page 9, paragraph including equation (28) describes determining the degeneracy of the environment E based on a measurement of S.)
	implementing the quantum entirety of Hamiltonians comprising [HS + HE] as a physical embodiment of qubits or as any quantum system, …wherein … Hs is a measured Hamiltonian part, and  [HE is a Hamiltonian of an environment]; (Novotny, pages 2-3, first paragraph of section II describes the system S along with environment E with entire Hamiltonian given by equation (1) where the coupling term is variable.)
	measuring average quantities on Hs to allow the quantum oracle to provide the ground state degeneracy [gE of HE], (Novotny, page 9, paragraph including equation (28) describes determining the degeneracy of the environment E based on a measurement of S.)
	wherein the quantum computing system is an adiabatic quantum computer, a gate-based quantum computer, a hybrid quantum computer, or a combination thereof. (Novotny, Abstract 
	Novotny does not explicitly teach 
	a system governed by a quantum problem Hamiltonian Hp, the method comprising:
	implementing the quantum entirety of Hamiltonians comprising Hp+Hs+Hc as a physical embodiment of qubits or as any quantum system, wherein the dimension of the Hilbert space of Hp+Hs+Hc may or may not be finite and 
	wherein Hp is a quantum problem Hamiltonian, Hs is a measured Hamiltonian part, and Hc is the quantum Hamiltonian which when Hs is measured has a ground state degeneracy of one; and 
	measuring average quantities on Hs to allow the quantum oracle to provide the ground state degeneracy gp of Hp,

	Regarding claim 1, the prior art does not fairly teach or suggest the following limitations, considered in the context of the claim as a whole:
	implementing the quantum entirety of Hamiltonians comprising Hp+Hs+Hc as a physical embodiment of qubits or as any quantum system, wherein the dimension of the Hilbert space of Hp+Hs+Hc may or may not be finite and 
	wherein Hp is a quantum problem Hamiltonian, Hs is a measured Hamiltonian part, and Hc is the quantum Hamiltonian which when Hs is measured has a ground state degeneracy of one; and 
	measuring average quantities on Hs to allow the quantum oracle to provide the ground state degeneracy gp of Hp,

	Claim 10 recites substantially similar subject matter to claim 1 and is allowable over the prior art for substantially the same reasons.

.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gaitan (Graph isomorphism and adiabatic quantum computing) – See reasons for allowance for relevance.
Novotny (Quantum decoherence and thermalization at finite temperature within the canonical-thermal-state ensemble) – See reasons for allowance for relevance.
Gaitan (Ramsey Numbers and Adiabatic Quantum Computing) – page 3, second paragraph indicates that the ground state degeneracy computes Ramsey numbers.
Barzegar (US 2018/0336299 A1) – Abstract describes methods for a quantum thermal bath.
Brown (Computational Difficulty of Computing the Density of States) – Abstract indicates that computing the ground state degeneracy of states is in #BQP.
Lucas (Ising formulations of many NP problems) – Gives Hamiltonians for a variety of NP problems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121